Exhibit 10.1 INDIA GLOBALIZATION CAPITAL, INC. ————— Note and Share Purchase Agreement ————— Dated October 5, 2009 TABLE OF CONTENTS 1. The Loans, The Exchange 1 The Loans 1 The Exchange 1 Closings 1 Delivery 2 Issuance of Penalty Shares 2 2. Representations and Warranties of the Company 2 Organization, Standing and Power 2 Authority and Enforceability 2 Valid Issuance 2 Accuracy of Public Filings 3 Use of Proceeds 3 No Conflicts 3 Capitalization 3 Offering 4 Brokers or Finders 4 Accuracy of Information Furnished 4 3. Representations and Warranties of the Investor 4 Authorization 4 Purchase Entirely for Own Account 5 Disclosure of Information 5 Investment Experience; Financial Risk 5 Accredited Investor 5 [Intentionally omitted.] 5 Legends 5 No Conflicts 5 Brokers or Finders 6 4. Pari Passu with All Notes 6 5. Conditions to Closing 6 Conditions of Investor’s Obligations at Closing 6 Conditions to Obligations of the Company 7 6. Covenants 7 Listing of Shares 7 Shelf Registration 7 7. Miscellaneous 7 Waivers and Amendments 7 Governing Law 8 Survival 8 Successors and Assigns 8 Entire Agreement 8 Notices, etc. 8 Severability of this Agreement 8 Counterparts 8 Expenses 8 ExhibitA-Form of Unsecured Promissory Note ExhibitB-Disclosure Schedule NOTE AND SHARE PURCHASE AGREEMENT THIS NOTE AND SHARE PURCHASE AGREEMENT (this “Agreement”) is effective as of October 5, 2009, by and between INDIA GLOBALIZATION CAPITAL, INC., a Maryland corporation (the “Company”) and Steven M. Oliveira 1998 Charitable Remainder Unitrust (the “Investor”). RECITALS A.On September 30, 2008, the Investor purchased a promissory note from the Company in the original principal amount of $2,000,000.00 in respect of which $120,000 of interest is owed (the “2008 Security”). B.The Investor desires to exchange the 2008 Security for a new promissory note subject to the terms of this Agreement. C.This exchange is intended to be an exchange of securities of the Company with an existing security holder exempt from the registration provisions of the Securities Act (as defined below) pursuant to section 3(a)(9) thereof. NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as follows: 1.The Loans, The Exchange. 1.1The Loans.Subject to the terms and conditions of this Agreement, the Investor agrees to make a loan (the “Loan”) to the Company in the principal amount of Two Million One Hundred Twenty Thousand Dollars ($2,120,000.00) to be governed by the terms and conditions of, and repaid in accordance with, this Agreement. 1.2The Exchange.The Loan made by the Investor pursuant hereto shall be evidenced by the exchange (the “Exchange”) of the 2008 Security for an unsecured promissory note of the Company executed concurrently herewith in the form attached hereto as ExhibitA (the “Note” and together with each note issued pursuant to and in connection with a Subsequent Closing, as defined herein, the “Notes”) and Five Hundred Thirty Thousand (530,000) shares of the Common Stock of the Company (the “Shares”). 1.3Closings.The closing of Exchange (the “Closing”) will take place at the offices of Seyfarth Shaw LLP, treet, N.W., Washington, D.C. at such time as the parties shall mutually agree.Upon the receipt from the Investor and acceptance by the Company of the Loan, the Company may close the purchase and sale of the Note and Shares (the “Closing”).Following the Closing, and from time-to-time thereafter until November 5, 2009, the Company may sell to such persons as the Company may determine additional Notes, each with a principal amount of at least $100,000 or any multiple thereof, and hold additional Closings with respect thereto (each, a “Subsequent Closing”).Any such sale shall substantially upon the same terms and conditions as those contained herein, and such persons or entities shall become parties to an agreement substantially similar in form and substance to this Agreement and shall have the rights and obligations of an investor thereunder (all such investors together, the “Investors”).At each Subsequent Closing, the Company will deliver to each Investor the respective Note and shares of Common Stock of the Company purchased by such Investor, against receipt by the Company of the respective principal amount of the Note purchased by such Investor.The Company shall have the right to reject any investment, in whole or in part, for any reason whatsoever notwithstanding the Company’s prior execution hereof, and any funds received for an investment so rejected shall be returned immediately to the appropriate Investor.The obligations of the Investors under the Notes are several and not joint. 1 1.4Delivery.At the Closing, the Company will deliver to the Investor (i) the Note representing the Loan made by the Investor and (ii) the certificate(s) representing the Shares issued to the Investor as set forth in Section 1. 2. 1.5Issuance of Penalty Shares.Upon the occurrence of an Event of Default under the Note as defined and provided therein, provided such Event of Default is not cured within thirty (30) days, the Company shall issue and sell to the Investor, for no additional consideration, an additional Two Hundred Thousand (200,000) shares of the Common Stock (the “Penalty Shares”). 2.Representations and Warranties of the Company.Except as disclosed in the Disclosure Schedule attached hereto as ExhibitB, the Company hereby represents and warrants to the Investor as follows: 2.1Organization, Standing and Power.The Company is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Maryland and has all requisite corporate power and authority to own, lease and operate its properties and to carry on its business as contemplated to be conducted.The Company is duly qualified and authorized to transact business in each jurisdiction in which the failure to so qualify would have a material adverse effect on its business, assets, liabilities, financial condition, property or results of operation. 2.2Authority and Enforceability.The Company has all requisite corporate power and authority to execute and deliver this Agreement and the Note (together, the “Transaction Documents”) and to perform fully its obligations thereunder.The execution and delivery of the Transaction Documents and the consummation of the transactions contemplated thereby have been duly authorized by all necessary corporate action on the part of the Company, its officers, directors and stockholders.Each of the Transaction Documents has been duly executed and delivered by the Company and, assuming that each of the Transaction Documents constitutes a valid and binding agreement of the other parties hereto, each such Transaction Document constitutes a legal, valid and binding obligation of the Company, enforceable against the Company in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws now or hereafter in effect relating to creditors’ rights and remedies generally and subject, as to enforceability, to general principles of equity, regardless of whether enforceability is considered in a proceeding at law or in equity. 2.3Valid Issuance.The Shares and the Penalty Shares, if and when issued and delivered in accordance with the terms of this Agreement for the consideration expressed hereinwill be duly and validly issued, fully paid, and non-assessable and will be free of restrictions on transfer other than restrictions on transfer under applicable state and federal securities laws. 2 2.4Accuracy of Public Filings.The representations, warranties and other statements of the Company contained in the documents (the “SEC Documents”) filed with the Securities and Exchange Commission (“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), taken as a whole, do not contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements contained therein not misleading as of the respective dates of such filings.The Company has timely filed all reports, schedules, forms, statements and other documents required to be filed by it with the SEC pursuant to the reporting requirements of the Exchange Act, including material filed pursuant to Section 13(a) or 15(d) of the Exchange Act.Since the date that the Company filed its last Form 10-Q with the SEC, there has been no material adverse change in the assets, business, or financial condition of the Company. 2.5Use of Proceeds.All of the proceeds of the Loans will be used for working capital and general corporate purposes. 2.6No Conflicts.The execution, delivery and performance of the Transaction Documents, and any other document or instrument contemplated thereby, by the Company and the consummation by the Company of the transactions contemplated thereby do not and will not: (i) contravene, conflict with, or result in the violation of any provision of the Company’s charter or bylaws or any resolution adopted by the Company’s board of directors, (ii) conflict with, or constitute a default (or an event which with notice or lapse of time or both would become a default) under, or give rise to any rights of termination, amendment, acceleration or cancellation of, any material agreement, mortgage, deed of trust, indenture, note, bond, license, lease agreement, instrument or obligation to which the Company or any of its subsidiaries is a party, (iii) create or impose a lien, charge or encumbrance on any property of the Company or any of its subsidiaries under any agreement or any commitment to which the Company or any of its subsidiaries is a party or by which the Company or any of its subsidiaries is bound or by which any of its respective properties or assets are bound, (iv) result in a material violation of any federal, state, local or foreign statute, rule, regulation, order, writ, judgment or decree (including federal and state securities laws and regulations) applicable to the Company or any of its subsidiaries or by which any property or asset of the Company or any of its subsidiaries are bound or affected or result in a violation of any rules or regulations of the NYSE Amex Equities (“NYSE Amex”) applicable to the Company or, if the Company’s shares of Common Stock are no longer listed on NYSE Amex, such other stock exchange on which shares of the Company’s Common Stock are principally traded and approved for listing at such time, or (v) require any consent of any third-party that has not been obtained pursuant to any material contract to which the Company or any of its subsidiaries is subject or to which any of its respective assets, operations or management may be subject.The Company or any of its subsidiaries is not required under federal, state or local law, rule or regulation to obtain any consent, authorization or order of, or make any filing or registration with, any court or governmental agency in order for it to execute, deliver or perform any of its obligations under the Transaction Documents, or issue and sell the Note (other than any filings that may be required to be made by the Company with the SEC or state securities commissions subsequent to the Closing). 2.7Capitalization.The authorized capital stock of the Company immediately prior to the Closing consists of 75,000,000 shares of Common Stock, par value $0.0001 per share, of which Eleven Million Seven Hundred Eighty Three Thousand Nine Hundred Ninety One (11,783,991) shares are issued and outstanding.All of the issued and outstanding shares of Common Stock have been duly authorized and validly issued and are fully paid and nonassessable.Except as provided in this Agreement or disclosed in the SEC Documents, (a) no subscription, warrant, option, convertible security or other right (contingent or otherwise) to purchase or acquire any shares of capital stock of the Company (including, without limitation, anti-dilution rights, rights of first refusal or preemptive rights) is authorized or outstanding; (b) the Company has no obligation (contingent or otherwise) to issue any subscription, warranty, option, convertible security or other such right or to issue or distribute to holders of any shares of its capital stock any evidences of indebtedness or assets of the Company; and (c) the Company has no obligation (contingent or otherwise) to purchase, redeem or otherwise acquire any shares of its capital stock or any interest therein or to pay any dividend or make any other distribution in respect thereof.All of the issued and outstanding shares of capital stock of the Company have been offered, issued and sold by the Company in compliance with applicable federal and state securities laws or pursuant to valid exemptions therefrom. 3 2.8Offering.Subject in part to the truth and accuracy of the Investor’s representations and warranties set forth in Section 3 of this Agreement, the offer, sale and issuance of the Shares and the Penalty Shares as contemplated by this Agreement are exempt from the registration requirements of Section 5 of the Securities Act of 1933, as amended (the “Securities Act”), and neither the Company nor any authorized agent acting on its behalf will take any action hereafter that would cause the loss of such exemption. 2.9Brokers or Finders.The Company has not and will not incur, directly or indirectly, any liability for brokerage or finders’ fees or agents’ commissions or any similar charges in connection with the execution and delivery of this Agreement. 2.10Accuracy of Information Furnished.The representations, warranties and other statements of the Company set forth in Section2 of this Agreement and the Disclosure Scheduletaken as a whole, do not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements contained therein, in light of the circumstances under which they were made, not misleading. 3.Representations and Warranties of the Investor.The Investor hereby represents and warrants only with respect to himself, herself or itself that: 3.1Authorization.Investor has full power and authority to enter into the Transaction Documents, and that the Transaction Documents constitute valid and legally binding obligations of such Investor, enforceable in accordance with their respective terms.The Transaction Documents have been duly executed and delivered by the Investor and, assuming the Transaction Documents constitute valid and binding agreements of the other parties thereto, the Transaction Documents constitute legal, valid and binding obligations of the Investor, enforceable against the Investor in accordance with their respective terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws now or hereafter in effect relating to creditors’ rights and remedies generally and subject, as to enforceability, to general principles of equity, regardless of whether enforceability is considered in a proceeding at law or in equity. 4 3.2Purchase Entirely for Own Account.The Note will be acquired for investment for Investor’s own account, not as a nominee or agent, and not with a view to the resale or distribution of any part thereof, and the Investor has no present intention of selling, granting any participation in, or otherwise distributing the same.The Investor does not have any contract, undertaking, agreement or arrangement with any person to sell, transfer or grant participation in the Note to such person or to any third person. 3.3Disclosure of Information.The Investor has had an opportunity to ask questions and receive answers from the Company regarding the terms and conditions of the offering and sale of the Note, the Shares and the Penalty Shares (collectively, the “Securities”). 3.4Investment Experience; Financial Risk.The Investor is an investor in securities of companies in the development stage and acknowledges that it has (i) such knowledge and experience in financial and business matters that the Investor is capable of evaluating the merits and risks of the investment in the Securities, (ii) had such risks explained to it and has determined that such investment is suitable for the Investor in view of its financial circumstances and available investment opportunities, (iii) sufficient net worth and income to bear the economic risk of this investment, and (iv) no need for liquidity of the investment and no reason to anticipate any change in the Investor’s financial circumstances which may cause or require any sale, transfer or other distribution of the SecuritiesThe Investor has not been organized for the purpose of acquiring the Securities. 3.5Accredited Investor.The Investor is an “accredited investor” within the meaning of the Securities and Exchange Rule 501(a) of Regulation D, as presently in effect. 3.6[Intentionally omitted.] 3.7Legends.The Investor understands and agree that the Note may bear one or all of the following legends: (a)“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,TRANSFERRED OR ASSIGNED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.” (b)Any additional legend required by the laws of the State of Maryland or any other applicable state. 3.8No Conflicts.Neither the execution and delivery of this Agreement nor the consummation or performance of any of the transactions contemplated hereby will, directly or indirectly (with or without notice or lapse of time) contravene, conflict with, or result in a violation of, or give any governmental body the right to challenge any of the transactions contemplated hereby or to exercise any remedy or obtain any relief under, any legal requirement or order to which the Investor may be subject. 5 3.9Brokers or Finders.The Investor has not and will not incur, directly or indirectly, any liability for brokerage or finders’ fees or agents’ commissions or any similar charges in connection with the execution and delivery of this Agreement. 4.Pari Passu with All Notes.The Note and each other Note shall rank equally without preference or priority of any kind with each of the Notes issued by the Company to the Investors hereunder.All payments on account of principal and interest with respect to the Notes shall be applied ratably and proportionately on each such Note on the basis of the original principal amount of outstanding indebtedness represented by such Note. 5.Conditions to Closing. 5.1Conditions of Investor’s Obligations at Closing.The obligations of the Investor at the Closing are subject to the fulfillment, on or prior to the date of Closing, of each of the following conditions, any of which may be waived in whole or in part by the Investors: (a)The representations and warranties made by the Company in Section2 shall be true and correct when made, and shall be true and correct on the date of Closing with the same force and effect as if they had been made on and as of the same date. (b)The Company shall have performed and complied with all agreements, obligations and conditions contained in this Agreement that are required to be performed or complied with by it on or prior to the date of Closing. (c)Except for the notices required or permitted to be filed after the date of Closing pursuant to applicable federal and state securities laws, the Company shall have obtained all governmental approvals required in connection with the lawful sale and issuance of the Note and the Shares. (d)The Company shall have delivered to the Investor a certificate duly executed by the chief executive officer of the Company stating that the Company is in compliance with the conditions specified in Section4.1(a)-(c) hereof. (e)At the Closing, the sale and issuance by the Company, and the purchase by the Investor, of the Note, the Shares and the Penalty Shares shall be legally permitted by all laws and regulations to which such Investor and/or the Company are subject. (f)At the Closing, the Company shall duly execute and deliver to the Investor the Transaction Documents, including such Investor’s Note, and shall have delivered to its transfer agent irrevocable instructions to issue to the Investor the Shares to be issued to such Investor hereunder. (g)The Company shall have delivered a legal opinion by its counsel that (i) the Shares and the Penalty Shares are duly authorized and when issued will be validly issued, fully paid and non-assessable; (ii) the Transaction Documents have been duly authorized, executed and delivered, each of which is enforceable in accordance with its terms; and (iii) the transactions contemplated by the Transaction Documents do not violate applicable laws, any material agreements of the Company or its subsidiaries, or the rules and regulations of the NYSE Amex. (h)The Company shall have delivered to its transfer agent an opinion by its counsel that the Shares when issued, and the Penalty Shares if and when issued pursuant to this Agreement should be issued without any restrictive legends. 6 5.2Conditions to Obligations of the Company.The Company’s obligation to issue and sell the Note and the Shares at the Closing is subject to the fulfillment, to the Company’s satisfaction, on or prior to the date of Closing, of the following conditions, any of which may be waived in whole or in part by the Company: (a)The representations and warranties made by the Investor in Section3 shall be true and correct when made, and shall be true and correct on the date of Closing with the same force and effect as if they had been made on and as of the same date. (b)Except for any notices required or permitted to be filed after the date of Closing pursuant to applicable federal or state securities laws, the Company shall have obtained all governmental approvals required in connection with the lawful sale and issuance of the Securities. (c)At the Closing, the sale and issuance by the Company, and the purchase by the Investor, of the Note and the Shares and the Penalty Shares shall be legally permitted by all laws and regulations to which such Investor and/or the Company are subject. (d)At the Closing, the Company shall have received immediately available funds in the full amount of the principal amount of the Note in accordance with the wire transfer instructions delivered by the Company to the Investor prior to the Closing. 6.Covenants. 6.1Listing of Shares. The Company covenants that the Shares have been duly authorized for listing on NYSE Amex and that it will use reasonable best efforts to ensure that, no later than the effective date of any registration statement pertaining thereto, the Penalty Shares that have been issued, have been duly authorized for listing on NYSE Amex or, if no longer listed on NYSE Amex, such other stock exchange on which shares of the Company’s Common Stock are principally traded and approved for listing at such time. 6.2Shelf Registration.In the event that the Note is not paid in full on or before October 5, 2010, the Company will use reasonable best efforts to ensure that no later than October 5, 2010, it will have a registration statement effective with a sufficient number of shares based on the then fair market value of the shares registered in excess of the amount due under the Note. 7.Miscellaneous. 7.1Waivers and Amendments.Any provision of this Agreement or the Note may be amended, waived or modified (either generally or in a particular instance, either retroactively or prospectively, either for a specified period of time or indefinitely), upon the written consent of the Company and the Investor. 7 7.2Governing Law.This Agreement and the Note shall be governed by and construed in accordance with Maryland law, without regard to the conflict of laws provisions thereof. 7.3Survival.The representations, warranties, covenants and agreements made herein shall survive any investigation made by any Investor and the Closing of the transactions contemplated hereby. 7.4Successors and Assigns.Except as otherwise expressly provided herein, the provisions hereof shall inure to the benefit of, and be binding upon, the successors, assigns, heirs, executors and administrators of the parties hereto. 7.5Entire Agreement.This Agreement (including the exhibits attached hereto) and the Note constitute the full and entire understanding and agreement between the parties with regard to the subjects hereof and thereof. 7.6Notices, etc.All notices and other communications required or permitted hereunder shall be effective upon receipt, shall be in writing, and may be delivered in person, by electronic mail, overnight delivery service or United States mail, in which event they may be mailed by first-class, certified or registered, postage prepaid, addressed (a) if to the Investor, at the Investor’s address as the Investor shall have furnished to the Company in writing, or, until any such holder so furnishes an address to the Company, then to and at the address of the last holder of such shares who has so furnished an address to the Company, and a copy of which shall be likewise delivered to such Investor’s counsel at such address as shall have been furnished to the Company, or (b)if to the Company, at its address set forth on the signature page hereto, or at such other address as the Company shall have furnished to the Investor and each such other holder in writing. 7.7Severability of this Agreement.If any provision of this Agreement shall be judicially determined to be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions shall not in any way be affected or impaired thereby. 7.8Counterparts.This Agreement may be executed in any number of counterparts, each of which shall be an original, but all of which together shall be deemed to constitute one instrument. 7.9Expenses.Regardless of whether the Closing is effected, each party shall pay all costs and expenses that it incurs with respect to the negotiation, execution, delivery and performance of this Agreement and the other Transaction Documents; except that the Company shall bear up to $15,000 of legal costs and expenses incurred by the Investor with respect to the negotiation, execution, delivery and performance of this Agreement and the other Transaction Documents. 8 IN WITNESS WHEREOF, the parties have caused this Note and Share Purchase Agreement to be duly executed and delivered by their proper and duly authorized officers as of the date and year first written above. COMPANY: INDIA GLOBALIZATION CAPITAL, INC. By: /s/ Ram Mukunda Its: President and Chief Executive Officer Address: 4336 Montgomery Ave Bethesda, Maryland 20814 INVESTOR: STEVEN M. OLIVEIRA 1 By: /s/Steven M. Oliveira Title: Trustee Address: 18 Fieldstone Court New York, NY 10956 9 EXHIBITA THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION. INDIA GLOBALIZATION CAPITAL, INC. UNSECURED PROMISSORY NOTE October 5, 2009 Bethesda, MD A.Principal and Interest. 1.India Globalization Capital, Inc., a Maryland corporation (the “Company”), for value received, hereby promises to pay to the order of Steven M. Oliveira 1998 Charitable Remainder Unitrust or its assigns (the “Investor” or the “Holder”) the amount of Two Million One Hundred Twenty Thousand Dollars ($2,120,000), as set forth hereinafter. 2.This Unsecured Promissory Note (the “Note”) shall bear no interest from the date of issuance of this Note until paid in full.This Note shall be due and payable on the earlier of (i) one year from the date of the issuance of this Note (the “Maturity Date”), (ii) upon a Change in Control (as defined in Section 4 hereof) and (iii) the occurrence of an Event of Default (as defined in Section 5 hereof). 3.Payments of principal are to be made at the address of the Holder set forth in Section7 below or at such other place in the United States as the Holder shall designate to the Company in writing, in lawful money of the United States of America in immediately available funds.Interest on this Note shall be computed on the basis of a 365-day year and actual days elapsed.Payment shall be credited first to the accrued interest then due and payable and the remainder applied to principal. 4.This Note is issued pursuant to that certain Note and Share Purchase Agreement dated as of October 5, 2009, between the Company and Holder (the “Purchase Agreement”).The provisions of this Note are a statement of the rights of the Holder and the conditions to which this Note is subject and to which the Holder, by the acceptance of this Note, agrees.Capitalized terms used and not otherwise defined herein shall have the meanings ascribed thereto on the Purchase Agreement.Holder acknowledges and agrees that the payment of all or any portion of the outstanding principal amount of this Note and all interest hereon shall be pari passu in right of payment and in all other respects to the other Notes issued pursuant to or referenced in the Purchase Agreement or pursuant to the terms of such Notes.In the event Holder receives payments in excess of its pro rata share of the Company’s payments to the Holders of all of the Notes, then Holder shall hold in trust all such excess payments for the benefit of the holders of the other Notes and shall pay such amounts held in trust to such other holders upon demand by such holders. B.Prepayment. 1. Notwithstanding anything else set forth herein, the Company may pre-pay this Note in whole or in part upon five days prior written notice to Holder. 2.2If the Company (a) closes on any equity or debt financing (other than one or more lines of credit for its or its subsidiaries’ operating businesses) after November 5, 2009 or (b) is paid on claims with respect to payments on road building contracts where the proceeds of any such claims are repatriated to United States Dollars, which claims the Company will use its best efforts to secure, then the Company will use twenty percent (20%) of either (x) the proceeds of such financing or (y) such repatriated funds, in either case, in excess of Five Hundred Thousand Dollars, to pre-pay the principal amount due under this Note. C.Use of Proceeds.The proceeds of the Note will be used for working capital and general corporate purposes. D.Change of Control.If, prior to the Maturity Date or occurrence of an Event of Default, a Change of Control occurs, then immediately prior thereto, this Note shall accelerate and the Holder shall become immediately entitled to receive an amount equal to the outstanding principal amount of the Note plus any and all accrued but unpaid interest thereon as of the closing date of such Change of Control transaction.For purposes hereof, a “Change of Control” shall mean (i) a sale of all or substantially all of the assets of the Company or all or substantially all of the capital stock of the Company or (ii) a merger, consolidation, sale, transfer or other transaction or series of related transactions in which the holders of the capital stock of the Company will hold, upon consummation of such transaction, less than fifty percent (50%) of the voting securities of the surviving entity, other than as a result of the Company’s issuance of new securities in capital raising transactions. E.Events of Default.The entire unpaid principal sum of this Note, together with any and all interest accrued but unpaid thereon, shall become immediately due and payable upon the occurrence of an Event of Default.An “Event of Default” shall be deemed to have occurred if: (a)the Companyshall (i) apply for or consent to the appointment of a receiver, trustee or liquidator of itself or of its property, (ii) be unable, or admit in writing its inability, to pay its debts as they mature, (iii) make a general assignment for the benefit of creditors, (iv) be adjudicated a bankrupt or insolvent, (v) file a voluntary petition in bankruptcy, or a petition or answer seeking reorganization or an arrangement with creditors to take advantage of any insolvency law, or an answer admitting the material allegations of a bankruptcy, reorganization or insolvency petition filed against it, (vi) take corporate action for the purpose of effecting any of the foregoing, or (vii) have an order for relief entered against it in any proceeding under the United States Bankruptcy Code; (b)An order, judgment or decree shall be entered, without the application, approval or consent of the Company by any court of competent jurisdiction, approving a petition seeking reorganization of the Company or appointing a receiver, trustee or liquidator of the Company or of all or a substantial part of its assets, and such order, judgment or decree shall continue unstayed and in effect for any period of sixty (60) consecutive days; or (c)the Company shall fail to pay as and when due any principal or interest hereunder and such nonpayment shall continue uncured for a period of thirty (30) business days after written notice by the Holder thereof; or (d)the Company breaches any of its representations or warranties or fails to fulfill any of its covenants or obligations pursuant to the Purchase Agreement. F.Usury.It is the express intent of the Company and the Holder that the payment of all or any portion of the outstanding principal balance of and accrued interest on this Note be exempt from the application of any applicable usury law or similar laws under any federal, state of foreign jurisdiction.The Company hereby irrevocably waives, to the fullest extent permitted by law, any objection or defense which the Company may now or hereafter have to the payment when due of any and all principal or accrued interest arising out of or relating to a claim of usury or similar laws and the Company hereby agrees that neither it nor any of its affiliates shall in the future bring, commence, maintain, prosecute or voluntarily aid in any action at law, proceeding in equity or other legal proceeding against the Holder based on a claim that the Company’s payment obligations under this Note violate the usury or similar laws of any federal, state or foreign jurisdiction.Notwithstanding the foregoing, in the event any interest is paid on this Note which is deemed to be in excess of the then legal maximum rate, that portion of the interest payment representing an amount deemed to be in excess of the then legal maximum rate shall be deemed a payment of principal and applied against the principal of this Note. G.Notices.Any notice, request, other communication or payment required or permitted hereunder shall be in writing and shall be deemed to have been given upon delivery if personally delivered, or five (5) business days after deposit if deposited in the United States mail for mailing by certified mail, postage prepaid, and addressed as follows: If to Investor:at the address indicated on the signature page hereto. If to Company:India Globalization Capital, Inc. 4336 Montgomery Avenue Bethesda, MD20814 Attention:Ram Mukunda And PO Box 60642
